DETAILED ACTION
1.	Claims 15-24 and 26-30 of U.S. Application 16/636382 filed on October 25, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The examiner would like to further clarify that the NPL document listed on the IDS dated 6/23/2021 was lined through because the NPL document was not provided.  The annotated IDS was attached to the Non-Final Rejection dated 9/30/2021.
Response to Arguments
4.	Applicant’s arguments, see pages 9-15, filed October 25, 2021, with respect to amended claim 15 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in further view of Collins et al (Collins) (U.S. PGPub No. 20150318752), in which Collins teaches (see fig. 11 below) the casing (60) includes a protrusion (see annotated fig. 11 below) that protrudes inward from two ends of the through hole (see annotated fig. 11 below) on opposing sides in the longitudinal direction, the protrusion (see annotated fig. 11 below) contacting or opposing the second protrusion (see annotated fig. 11 below) in the first direction (see annotated fig. 11 below); the protrusion (see annotated fig. 11 below) includes a lower surface (see annotated fig. 11 below) which is orthogonal to both the first direction (see annotated fig. 11 below) and a perpendicular surface (see annotated fig. 11 below) which defines a 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 15-21, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Imashiro et al (Imashiro) (U.S. Patent No. 5659213) in view of Collins et al (Collins) (U.S. PGPub No. 20150318752).
Regarding claim 15, Imashiro teaches (see figs. 1 and 3 below) a motor (title, Abstract) comprising: 
a rotor that is rotatable about a central axis (col. 2: 40-55); 
a stator (4) radially opposed to the rotor (col. 2: 40-55); 
a casing (2) including at least one through hole (46) and covering at least a portion of the rotor and the stator (4) (col. 2: 30-55; col. 3: 16-38); 
a bush (6) held in the through hole (46) of the casing (2) (col. 2: 30-40; col. 3: 16-38); and 

wherein the bush (6) includes: a main body (26) including a first end surface (see annotated fig. 3 below), a second end surface (see annotated fig. 3 below) facing the first end surface (see annotated fig. 3 below) in a first direction (see annotated fig. 1 above), and a side surface (see annotated fig. 3 below) between the first end surface (see annotated fig. 3 below) and the second end surface (see annotated fig. 3 below); an insertion hole (see annotated fig. 3 below) that penetrates an inside of the main body (26) in the first direction and allows the conductor (28, 30, 32, 34) to pass through; a first protrusion (see annotated fig. 1 below) that protrudes from the side surface in a direction perpendicular or substantially perpendicular to the first direction (col. 3: 1-50); and 
a second protrusion (40, 42) that protrudes from the side surface in the direction perpendicular or substantially perpendicular to the first direction at a position different from a position of the first protrusion (see annotated fig. 1 below) in the first direction; the positions of the first protrusion (see annotated fig. 1 below) and the second protrusion (40, 42) are different from each other on a plane viewed from the first direction (col. 3: 1-50); 
the through hole (46) of the casing (2) has a rectangular or substantially rectangular shape when viewed from the first direction (see annotated fig. 1 below) (fig. 1; col. 3: 16-30).

    PNG
    media_image1.png
    559
    759
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    740
    597
    media_image2.png
    Greyscale

Imashiro does not explicitly teach the casing includes a protrusion that protrudes inward from two ends of the through hole on opposing sides in the longitudinal direction, the protrusion contacting or opposing the second protrusion in the first direction; the 
However, Collins teaches (see fig. 11 below) the casing (60) includes a protrusion (see annotated fig. 11 below) that protrudes inward from two ends of the through hole (see annotated fig. 11 below) on opposing sides in the longitudinal direction, the protrusion (see annotated fig. 11 below) contacting or opposing the second protrusion (see annotated fig. 11 below) in the first direction (see annotated fig. 11 below); the protrusion (see annotated fig. 11 below) includes a lower surface (see annotated fig. 11 below) which is orthogonal to both the first direction (see annotated fig. 11 below) and a perpendicular surface (see annotated fig. 11 below) which defines a lower opening of the through hole; and a length of the perpendicular surface (see annotated fig. 11 below) in the first direction is equal to or longer than a length of the second protrusion (see annotated fig. 11 below)  in the first direction (¶ 51 to ¶ 54; ¶ 66) in order to provide a leak tight sealing structure and proper alignment of the conductor (Collins, ¶ 53, ¶ 66).


    PNG
    media_image3.png
    896
    608
    media_image3.png
    Greyscale


Regarding claim 16/15, Imashiro in view of Collins teaches the device of claim 15, Imashiro further teaches (see figs. 1 and 3 above) the first protrusion (see annotated fig. 1 above) protrudes in a direction different from a direction in which the second protrusion (40, 42) protrudes (col. 3: 1-50).
Regarding claim 17/15, Imashiro in view of Collins teaches the device of claim 15, Imashiro further teaches (see figs. 1 and 3 above and fig. 4 below) the side surface of the main body (26) includes first side surfaces (see annotated fig. 4 below) facing each other in a second direction (see annotated fig. 1 above) perpendicular or substantially perpendicular to the first direction (see annotated fig. 1 above), and second side surfaces (see annotated fig. 3 above) facing each other in a third direction (see annotated fig. 1 above) perpendicular or substantially perpendicular to the first direction (see annotated fig. 1 above) and the second direction (see annotated fig. 1 above); the third direction (see annotated fig. 1 above) is a longitudinal direction of the 

    PNG
    media_image4.png
    411
    566
    media_image4.png
    Greyscale

Regarding claim 18/17/15, Imashiro in view of Collins teaches the device of claim 17, Imashiro further teaches (see figs. 1, 3 and 4 above) the bush (6) includes a plurality of the insertion holes (see annotated fig. 3 above); and the plurality of insertion holes (see annotated fig. 3 above) are arranged side by side in the third direction (col. 3: 1-50).
Regarding claim 19/15, Imashiro in view of Collins teaches the device of claim 15, Imashiro further teaches (see figs. 1, 3 and 4 above) the first direction (see 
Regarding claim 20/15, Imashiro in view of Collins teaches the device of claim 15, Imashiro further teaches (see figs. 1, 3 and 4 above) the bush (6) includes an elastic member (col. 3: 1-8).
Regarding claim 21/15, Imashiro in view of Collins teaches the device of claim 15, Imashiro further teaches (see figs. 1, 3 and 4 above) the second protrusion (40, 42)  includes a protruding inclined surface that protrudes outward from the side surface and inclines from a protruding tip toward the first end surface or the second end surface (fig. 3; col. 3: 1-50).
Regarding claim 26/15, Imashiro in view of Collins teaches the device of claim 15, Imashiro further teaches (see figs. 1, 3 and 4 above) the through hole (46) of the casing (2) has a rectangular or substantially rectangular shape when viewed from the first direction; and the casing (2) includes a recess (see annotated fig. 1 above) that is located in an opening of the through hole (46) on a first end surface side and contacts the first protrusion (see annotated fig. 1 above) or faces the first protrusion (see annotated fig. 1 above) in the first direction (col. 3: 1-50).
Regarding claim 27/15, Imashiro in view of Collins teaches the device of claim 15, Imashiro further teaches (see figs. 1, 3 and 4 above) the casing (2) includes a housing (col. 2: 30-41).
7.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Imashiro in view of Collins applied to claim 15 above, and further in view of Omi (JP 2013115935, see English Machine Translation attached).
claim 23/15, Imashiro in view of Collins teaches the device of claim 15 but does not explicitly teach the conductor is a plate-shaped bus bar; the insertion hole of the bush has a rectangular or substantially rectangular shape when viewed from the first direction, and is an insertion hole to hold the bus bar; and a width direction of the bus bar coincides with a longitudinal direction of the insertion hole.
However Omi teaches (see fig. 12 below) the conductor is a plate-shaped bus bar (31, 32); the insertion hole (33H) of the bush (33) has a rectangular or substantially rectangular shape when viewed from the first direction, and is an insertion hole (33H) to hold the bus bar (31, 32); and a width direction of the bus bar (31, 32) coincides with a longitudinal direction of the insertion hole (33H) (pages 6 and 7) in order to form a structure that reduces noise and vibration (Omi, page 1).

    PNG
    media_image5.png
    370
    497
    media_image5.png
    Greyscale

.
8.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Imashiro in view of Collins as applied to claim 15 above, and further in view of Yamasaki (U.S. PGPub No. 20160181885).
	Regarding claim 28/15, Imashiro in view of Collins teaches the device of claim 15, Imashiro further teaches a motor (title, Abstract).
	Imashiro in view of Collins does not explicitly teach an electric power steering system comprising the motor.
	However, Yamasaki teaches an electric power steering system comprising the motor (Abstract; ¶ 5; ¶ 9; ¶ 10) in order to reduce steering effort required by a driver (Yamasaki, ¶ 9; ¶ 22).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Imashiro in view of Collins and provide an electric power steering system comprising the motor as taught by Yamasaki in order to reduce steering effort required by a driver (Yamasaki, ¶ 9; ¶ 22).
Allowable Subject Matter
9.	Claims 29 and 30 are allowed.
10.	Claims 22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 22 and 29 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the through hole (51) of the casing (50) has a rectangular or substantially rectangular shape when viewed from the first direction; and the through hole (51) of the casing (50) includes a large portion (52) in which a width of the through hole (51) is increased at a corner of the rectangular or substantially rectangular shape of the through hole (51) (see fig. 5 below) -- in the combination as claimed.

    PNG
    media_image6.png
    607
    535
    media_image6.png
    Greyscale

Regarding claims 24 and 30 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the main body (11) of the bush (10) includes an insertion hole inclined surface (12a) inclined from the first end surface or the second end surface toward the insertion hole (12); and the insertion hole inclined surface (12a) is located in an entire area of an edge between an inner peripheral surface of the insertion hole (12) and the first end surface, or in an entire area of an edge between the inner peripheral surface of the .

    PNG
    media_image7.png
    577
    453
    media_image7.png
    Greyscale

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ALEXANDER A SINGH/Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834